DETAILED ACTION
	This Office action details a first action on the merits for the above referenced application No.  Claims 1-13, and 15-30 are pending in this application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
	This application is a 35 USC 111(a) filing and claims benefit under 35 USC 120 as a continuation of international application No. PCT/EP2019/051682 filed on 24 Jan. 2019 and claims benefit under 35 USC 119(a)-(d) to foreign application No. EP 18153591.5 filed on 24 Jan. 2018.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3 Nov. 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-11 and 16-28 in the reply filed on 21 Feb. 2022 is acknowledged.
Claims 12-13, 15, and 29-30 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Groups II and III, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 21 Feb. 2022.

.

Specification
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.


Claim Objections
Claim 4 is objected to because of the following informalities:  In claim 4, “wherein R1* and R2* is” should be “wherein R1* or R2* is”.  Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Regarding claim 4, the phrase "preferably" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

s 1, 3-6, 9-11, 16, 18-20, and 23-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Breitler et al. (WO 2018/215391 A1; filed 23 May 2017; see IDS filed on 3 Nov. 2020), in view of Aubert et al. (Nucleic Acids Research; published 2000; see attached 892) and Ledoan et al. (Nucleoside & Nucleotides; published 1999; see IDS filed on 3 Nov. 2020).

	Breitler et al. teach a process for GALNAC oligonucleotide conjugates (see title).  Breitler et al. teach therapeutically valuable oligonucleotide conjugates (see abstract).  Breitler et al. teach that nucleobase moieties are described with capital letters At, T, G, and meC for LNA nucleobases and with small letters a,t,g,c and mec for DNA nucleosides (see pg. 5).  Breitler et al. disclose GN2 modified oligonucleotides such as GN2-AM-C6*-5’-A*A*T*g*c*t*a*c*a*a*a*a*c*meC*MeC*A-3’ (see examples 3A-3G).  Example 3A reads in part on a compound of instant formula (I) wherein 
    PNG
    media_image1.png
    191
    665
    media_image1.png
    Greyscale
 wherein n is 1, X1=O, linker 2=C6 alkylene bridge.
	Breitler et al. do not disclose a radiolabeled oligonucleotide of instant formulas I or X comprising 
    PNG
    media_image2.png
    133
    250
    media_image2.png
    Greyscale
 wherein linker 1 is a C2-12 alkylene bridge and Q is 
    PNG
    media_image3.png
    94
    102
    media_image3.png
    Greyscale
 or 
    PNG
    media_image4.png
    103
    108
    media_image4.png
    Greyscale
.

    PNG
    media_image5.png
    164
    676
    media_image5.png
    Greyscale
 (see pg. 820; table 1).  We show that the bis-derivatization of a phosphorothioate oligonucleotide led to a well-defined compound in two steps (see pg. 824).
	Ledoan et al. teach high specific radioactivity labeling of oligonucleotides with 3H-succinimidyl proprionate (see title).  Ledoan et al. teach that the method consists in performing the reaction of commercially 3H-succinimidyl proprionate with a terminal amino group of the oligonucleotide in an organic medium.  High specific radioactivity labeling can be achieved with minimal radiolysis during long term storage.  The synthesis of non-radioactive congener having identical structure is described (see abstract).  Ledoan et al. teach that the proposed method could find useful applications in antisense technology for not only tracking the antisense molecule in cultured cells but also for organ distribution studies as well (see pg. 278).  Ledoan et al. teach that the preparation of the tritium labeled samples with maximum specific activity 
	It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify the compounds of Breitler et al. (GN2 modified oligonucleotide) by incorporating a PO4-C6NH-[3H]-Prop at the other end of the ODN as taught by Aubert et al. and Ledoan et al. because it would advantageously enable tracking the compound in labeled cells and also organ distribution studies.  It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify the compounds of Breitler et al. by incorporating a PO4-C6NH-Prop at the other end the ODN as taught by Aubert et al. and Ledoan et al. because it would advantageously enable a congener of the radioactive ODN that could be useful for studies such as cell penetration studies.  The specific activity of the radiolabeled ODN is a results effective variable that a person of ordinary skill in the art would have been motivated to optimize at the time of invention.  See MPEP 2144.05.II.  A person of ordinary skill in the art would have arrived a specific activity in the range of 37 GBq/mmol to 3.7 TBq/mmol in order to achieve the optimal specific activity for tracking and organ distribution experiments.  


Claims 1-11, and 16-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Breitler et al. (WO 2018/215391 A1; filed 23 May 2017; see IDS filed on 3 Nov. 2020), in view of Aubert et al. (Nucleic Acids Research; published 2000; see attached 892) and Ledoan et al. (Nucleoside & Nucleotides; published 1999; see IDS filed on 3 Nov. 2020), in further view of Brown et al. (Analytical Biochem.; published 1994; see attached 892).

	Breitler et al. teach as discussed above.

    PNG
    media_image2.png
    133
    250
    media_image2.png
    Greyscale
 wherein linker 1 is a C2-12 alkylene bridge and Q is 
    PNG
    media_image6.png
    126
    148
    media_image6.png
    Greyscale
 or 
    PNG
    media_image7.png
    130
    149
    media_image7.png
    Greyscale
 wherein R2* is [3H]Et or R2 is Et.
	Aubert et al. teach as discussed above.
	Ledoan et al. teach as discussed above.
	Brown et al. teach biotinylated and cysteine-modified peptides as useful reagents for studying the inhibition of cathepsin G (see title).  Brown et al. teach that an added cysteine at the carboxy terminus allows for incorporation of radiolabel via an addition reaction with tritiated N-[ethyl-1,2-3H]maleimide (3H-NEM) (see abstract).  Brown et al. teach that tritiated or unlabeled N-ethylmaleimide reacts with the C-terminus cysteine amino acid (see Fig. 1, B).  Brown et al. teach peptide labeling using 44.4 Ci/mmol [3H]NEM (New England Nuclear) or 80 nmol NEM (Pierce, Rockford, IL) (see pg. 142).
It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify the compounds of Breitler et al. (GN2 modified oligonucleotide) by incorporating a -PO4-C6SH-[3H]-NEM or a PO4-PEG3SH-[3H]-NEM at the other end of the ODN as taught by Aubert et al., Ledoan et al. and Brown et al. because it would advantageously enable tracking the compound in labeled cells and also organ distribution studies.  It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify the compounds of Breitler et al. by incorporating a PO4-C6NH-NEM at the other end the ODN as .  

Claims 1-11, and 16-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lill et al. (WO 2017/021385 A1; published 9 Feb. 2017; see IDS filed on 3 Nov. 2020), in view of Aubert et al. (Nucleic Acids Research; published 2000; see attached 892) and Ledoan et al. (Nucleoside & Nucleotides; published 1999; see IDS filed on 3 Nov. 2020), in further view of Brown et al. (Analytical Biochem.; published 1994; see attached 892).

	Lill et al. teach the process for the preparation of GALNAC acid derivatives (see title).  Lill et al. teach therapeutically valuable GalNAc oligonucleotide conjugates (see abstract).  Lill et al. teach that the oligonucleotides may consist of DNA, RNA, modified RNA or LNA nucleoside monomers or combinations thereof (see pg. 19).  Lill et al. disclose GN2-AM-C6*-5’-GGAAUCuuAuAuuuGAUCcAsA-3’ (see pg. 35).  This reads in part on a compound of formula (I) wherein 
    PNG
    media_image1.png
    191
    665
    media_image1.png
    Greyscale
 wherein n is 1, X1=O, linker 2=C6 alkylene bridge.
	Lill et al. do not disclose a radiolabeled oligonucleotide of instant formulas I or X comprising 
    PNG
    media_image2.png
    133
    250
    media_image2.png
    Greyscale
 wherein linker 1 is a C2-12 alkylene bridge 
    PNG
    media_image3.png
    94
    102
    media_image3.png
    Greyscale
 or 
    PNG
    media_image4.png
    103
    108
    media_image4.png
    Greyscale
.  Lill et al. do not disclose a radiolabeled oligonucleotide of instant formulas I or X comprising 
    PNG
    media_image2.png
    133
    250
    media_image2.png
    Greyscale
 wherein linker 1 is a C2-12 alkylene bridge and Q is 
    PNG
    media_image6.png
    126
    148
    media_image6.png
    Greyscale
 or 
    PNG
    media_image7.png
    130
    149
    media_image7.png
    Greyscale
 wherein R2* is [3H]Et or R2 is Et.
 	Aubert et al. teach as discussed above.
	Ledoan et al. teach as discussed above.
	Brown et al. teach as discussed above.
It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify the compounds of Lill et al. (GN2 modified oligonucleotide) by incorporating a PO4-C6NH-[3H]-Prop at the other end of the ODN as taught by Aubert et al. and Ledoan et al. because it would advantageously enable tracking the compound in labeled cells and also organ distribution studies.  It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify the compounds of Lill et al. by incorporating a PO4-C6NH-Prop at the other end the ODN as taught by Aubert et al. and Ledoan et al. because it would advantageously enable a congener of the radioactive ODN that could be useful for studies such as cell penetration studies.  The specific activity of the radiolabeled ODN is a results effective 
It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify the compounds of Lill et al. (GN2 modified oligonucleotide) by incorporating a -PO4-C6SH-[3H]-NEM or a PO4-PEG3SH-[3H]-NEM at the other end of the ODN as taught by Aubert et al., Ledoan et al. and Brown et al. because it would advantageously enable tracking the compound in labeled cells and also organ distribution studies.  
It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify the compounds of Lill et al. by incorporating a PO4-C6NH-NEM at the other end the ODN as taught by Aubert et al., Ledoan et al., and Brown et al. because it would advantageously enable a congener of the radioactive ODN that could be useful for studies such as cell penetration studies and/or determine retention time.
The specific activity of the radiolabeled ODN is a results effective variable that a person of ordinary skill in the art would have been motivated to optimize at the time of invention.  See MPEP 2144.05.II.  A person of ordinary skill in the art would have arrived a specific activity in the range of 37 GBq/mmol to 3.7 TBq/mmol in order to achieve the optimal specific activity for tracking and organ distribution experiments 

Claims 1-11, and 16-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aubert et al. (Nucleic Acids Research; published 2000; see attached 892), in view of Rozema et al. (US 2011/0207799 A1; published 25 Aug. 2011; see attached 892) and Ledoan et al. (Nucleoside & Nucleotides; published 1999; see IDS filed on 3 Nov. 2020), in further view of Brown et al. (Analytical Biochem.; published 1994; see attached 892).

Aubert et al. teach as discussed above.  In addition, Aubert et al. disclose bis-derivatized oligonucleotide 9.  
	Aubert et al. do not disclose a radiolabeled oligonucleotide of instant formulas I and comprising 
    PNG
    media_image2.png
    133
    250
    media_image2.png
    Greyscale
 wherein linker 1 is a C2-12 alkylene bridge and Q is 
    PNG
    media_image6.png
    126
    148
    media_image6.png
    Greyscale
 or 
    PNG
    media_image7.png
    130
    149
    media_image7.png
    Greyscale
 or 
    PNG
    media_image3.png
    94
    102
    media_image3.png
    Greyscale
 or 
    PNG
    media_image4.png
    103
    108
    media_image4.png
    Greyscale
. and wherein the linker 2 is amino C2-12 alkylene bridge or an amino ethylene glycol bridge containing 1 to 10 ethylene glycol units.
	Rozema et al. teach compositions for targeted delivery of SIRNA (see title, abstract).  Rozema et al. disclose GN2-C6-modified RNA (see Fig. 6).  Rozema et al. teach that targeting moieties enhance the pharmacokinetic properties of the conjugate to which they are attached to improve cell specific distribution and cell specific uptake of the conjugate (see [0070]-[0072]).
	Ledoan et al. teach as discussed above.
	Brown et al. teach as discussed above.
	It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify the compound of Aubert et al. by incorporating a GalNAc cluster at the C6-NH2 and by incorporating [3H]NEMat the PEG3-SH, a C6-SH or by incorporating a [3H]propionate at a C6-NH2 as taught by Aubert et al. and Rozema et al., Ledoan et al., and Brown et al. because it would advantageously enable tracking the compound in labeled cells and also organ distribution studies.  It would have been obvious to a person of ordinary skill in 2 and by incorporating NEMat the PEG3-SH, a C6-SH or by incorporating a propionate at a C6-NH2 as taught by Aubert et al. and Rozema et al., Ledoan et al., and Brown et al. because it would advantageously enable a congener of the radioactive ODN that could be useful for studies such as cell penetration studies or determining the retention time.  The specific activity of the radiolabeled ODN is a results effective variable that a person of ordinary skill in the art would have been motivated to optimize at the time of invention.  See MPEP 2144.05.II.  A person of ordinary skill in the art would have arrived a specific activity in the range of 37 GBq/mmol to 3.7 TBq/mmol in order to achieve the optimal specific activity for tracking and organ distribution experiments.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-11, and 16-28 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-29 of U.S. Patent No. 10,597,417 B2, in view of Aubert et al. (Nucleic Acids Research; published 2000; see attached 892) and Ledoan et al. (Nucleoside & Nucleotides; published 1999; see IDS filed on 3 Nov. 2020), in further view of Brown et al. (Analytical Biochem.; published 1994; see attached 892). 

Claims 1-29 of US 10,597,417 B2 claim a process for the preparation of a GalNAc oligonucleotide conjugate comprising conjugating the GalNAc acid derivative of formula I or the GalNAc acid salt of formula V under peptide coupling conditions with an oligonucleotide.
Claims 1-29 of US 10,597,417 B2 do not claim a conjugate of instant formulas I or X wherein the linker 2 is an amino C6 alkylene bridge or a C2-12 amino ethylene glycol bridge 
    PNG
    media_image2.png
    133
    250
    media_image2.png
    Greyscale
 wherein linker 1 is a C2-12 alkylene bridge and Q is 
    PNG
    media_image6.png
    126
    148
    media_image6.png
    Greyscale
 or 
    PNG
    media_image7.png
    130
    149
    media_image7.png
    Greyscale
 or 
    PNG
    media_image3.png
    94
    102
    media_image3.png
    Greyscale
 or 
    PNG
    media_image4.png
    103
    108
    media_image4.png
    Greyscale
 and wherein the linker 2 is amino C2-12 alkylene bridge or an amino ethylene glycol bridge containing 1 to 10 ethylene glycol units.
	Aubert et al. teach as discussed above.
	Ledoan et al. teach as discussed above.
	Brown et al. teach as discussed above.
	It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify the compound of claims 1-29 of U.S. Patent No. 10,597,417 B2 (GalNAc coupled oligonucleotide) by incorporating [3H]NEM at the PEG3-SH, a C6-SH or by incorporating a [3H]propionate at a C6-NH2 at the other end of the ODN as taught by Aubert et al., Ledoan et al., and Brown et al. because it would advantageously enable tracking the compound in labeled cells and also organ distribution studies.  It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify the compound of claims 1-29 of U.S. Patent No. 10,597,417 B2 (GalNAc coupled oligonucleotide) by incorporating ]NEM at the PEG3-SH, a C6-SH or by incorporating a [propionate at a C6-NH2 at 
The specific activity of the radiolabeled ODN is a results effective variable that a person of ordinary skill in the art would have been motivated to optimize at the time of invention.  See MPEP 2144.05.II.  A person of ordinary skill in the art would have arrived a specific activity in the range of 37 GBq/mmol to 3.7 TBq/mmol in order to achieve the optimal specific activity for tracking and organ distribution experiments.

Claims 1-11, and 16-28 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 11,021,503 B2, in view of Aubert et al. (Nucleic Acids Research; published 2000; see attached 892) and Ledoan et al. (Nucleoside & Nucleotides; published 1999; see IDS filed on 3 Nov. 2020), in further view of Brown et al. (Analytical Biochem.; published 1994; see attached 892). 

	Claims 1-17 of U.S. Patent No. 11,021,503 B2 claim a process of preparing a GalNAc cluster oligonucleotide conjugate such as GN2-AM-C*-5’-A*A*T*g*c*t*a*c*a*a*a*a*a*c*MeC*MeC*A-3’.
Claims 1-17 of U.S. Patent No. 11,021,503 B2 do not do not claim a conjugate of instant formulas I or X wherein the linker 2 is an amino C6 alkylene bridge or a  C2-12 amino ethylene glycol bridge containing 1 to 10 EG units or wherein comprising 
    PNG
    media_image2.png
    133
    250
    media_image2.png
    Greyscale
 wherein linker 1 is a C2-12 alkylene bridge and Q is 
    PNG
    media_image6.png
    126
    148
    media_image6.png
    Greyscale
 or 
    PNG
    media_image7.png
    130
    149
    media_image7.png
    Greyscale
 or 
    PNG
    media_image3.png
    94
    102
    media_image3.png
    Greyscale
 or 
    PNG
    media_image4.png
    103
    108
    media_image4.png
    Greyscale
 and wherein the linker 2 is amino C2-12 alkylene bridge or an amino ethylene glycol bridge containing 1 to 10 ethylene glycol units.
	Aubert et al. teach as discussed above.
	Ledoan et al. teach as discussed above.
	Brown et al. teach as discussed above.
	It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify the compound of claims 1-17 of U.S. Patent No. 11,021,503 B2 (GalNAc coupled oligonucleotide) by incorporating [3H]NEM at the PEG3-SH, a C6-SH or by incorporating a [3H]propionate at a C6-NH2 at the other end of the ODN as taught by Aubert et al., Ledoan et al., and Brown et al. because it would advantageously enable tracking the compound in labeled cells and also organ distribution studies.  It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify the compound of claims 1-17 of U.S. Patent No. 11,021,503 B2 (GalNAc coupled oligonucleotide) by incorporating ]NEM at the PEG3-SH, a C6-SH or by incorporating a propionate at a C6-NH2 at the other end of the ODN as taught by Aubert et al., Ledoan et al., and Brown et al. because it would advantageously enable a congener of the radioactive ODN that could be useful for studies such as cell penetration studies or determining the retention time.  
The specific activity of the radiolabeled ODN is a results effective variable that a person of ordinary skill in the art would have been motivated to optimize at the time of invention.  See MPEP 2144.05.II.  A person of ordinary skill in the art would have arrived a specific activity in the range of 37 GBq/mmol to 3.7 TBq/mmol in order to achieve the optimal specific activity for tracking and organ distribution experiments.

Conclusion
Ts’o et al. (US 2003/0119724 A1; published 26 Jun. 2003; see attached 892) is being made of record; however, it is not being used in a above rejection because it is cumulative.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN R DONOHUE whose telephone number is (571)270-7441.  The examiner can normally be reached on Monday - Friday, 8:00 - 5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on (571)272-0616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Michael G. Hartley/Supervisory Patent Examiner, Art Unit 1618                                                                                                                                                                                                        
/SEAN R. DONOHUE/
Examiner, Art Unit 1618